DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 04/26/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 01/26/2022) of claims 1-14 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on April 26, 2022 have been entered. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed. Independent claims 1, 16 and 20 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: a main body portion having a receiving passage adapted to receive a plate-type plug inserted in an insertion direction; a bottom portion; and a pair of holding arms formed by bending toward each other two sides of the bottom portion in parallel with the insertion direction, each of the holding arms having a plurality of ribs; and a locking protrusion formed on the main body portion and protruding toward the receiving passage, the locking protrusion has a connection portion adapted to connect a top portion of the locking protrusion with the main body portion downstream in the insertion direction, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: a main body portion having a receiving passage adapted to receive a plate-type plug inserted in an insertion direction; and a locking protrusion formed on the main body portion and protruding toward the receiving passage, the locking protrusion has a connection portion continuously and uninterruptedly connecting a top portion of the locking protrusion with the main body portion downstream in the insertion direction, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: a main body portion having a receiving passage adapted to receive a plate-type plug inserted in an insertion direction, and a cantilever formed on a bottom portion of the main body and extending in the insertion direction; and a locking protrusion formed on the main body portion and protruding toward the receiving passage, the locking protrusion including: an inclined portion extending obliquely from the cantilever in the insertion direction, the inclined portion formed integrally with the cantilever upstream in the insertion direction; a top portion formed integrally with the inclined portion; and a connection portion formed integrally with both the top portion and the cantilever downstream in the insertion direction, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831